Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group II, claims 2-9, in the reply filed on August 1, 2022 is acknowledged.  The traversal is on the ground(s) that Groups I, Il and III are drawn to a product, a process specially adapted for the manufacture of the said product and a method for using the said product, which have unity of invention.  This is not found persuasive because:
Group I is directed to a product. It is the patentability of the product claimed and not of the recited process steps which must be established. In re Brown 459 F. 2d 531, 173 USPQ 685 (CCPA 1972); In re Wertheim 541 F. 2d 257, 191 USPQ 90 (CCPA 1976).
	Group III is directed to a method of using which is a different mode of operation than Group II which is directed to a method of making.
 	The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1 and 10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on March 11, 2020.  These drawings are acceptable.


Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2
	line 4, the word -- a -- should be inserted after the word “in”.

Appropriate correction is required.

Claim Rejection - 35 USC § 112
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2
	line 4, it appears that “the titanium substrate” is the same as the anodized titanium substrate recited in claim 2, line 3. However, the claim language is unclear as to whether it is.

	lines 4-5, recites “electrochemical reduction in polarizing liquid after cooling”.
	Since this limitation does not further limit a previously recited element in the method, this claim limitation is floating in the claim.

	line 4-5, “after cooling” lacks antecedent basis.

	There is no cooling step positively recited in the method.

	line 8, it appears that “the titanium-based titanium sub-oxide nanotube electrode” is the same as the electrodeposited titanium-based titanium sub-oxide nanotube electrode recited in claim 2, lines 6-8. However, the claim language is unclear as to whether it is.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   
	Claims 2-9 define over the prior art of record because the prior art does not teach or suggest a preparation method of the titanium sub-oxide/ruthenium oxide composite electrode according to claim 1, comprising the following steps: (1) anodizing and (2) performing as presently claimed, esp., performing cathodic electrochemical reduction in polarizing liquid after cooling.
	The prior art does not contain any language that teaches or suggests the above. Yoo et al. do not teach performing cathodic electrochemical reduction in polarizing liquid after cooling. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claim 2 would be allowable if rewritten or amended to overcome the claim objection(s) 
set forth in this Office action.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to

include all of the limitations of the base claim and any intervening claims.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure.  
	Yoo et al. (“RuO2-Doped Anodic TiO2 Nanotubes for Water Oxidation: Single-Step Anodization vs Potential Shock Method,” Journal of The Electrochemical Society (2017 Jan 14), Vol. 164, No. 2, pp. H104-H111) is cited to teach a first step of anodization and a 2 step of Ru doping (page H105, Table 1). 
	Cai et al. (“The Effect of Electrolyte Composition on the Fabrication of Self-Organized Titanium Oxide Nanotube Arrays by Anodic Oxidation,” Journal of Materials Research (2005 Jan), Vol. 20, No. 1, pp 230-236) is cited to teach the fabrication of self-organized titanium oxide nanotube arrays of enhanced surface area prepared by anodic oxidation of a pure titanium sheet in electrolyte solutions containing potassium fluoride (KF) or sodium fluoride (NaF) [page 230, abstract).
	Fedorov et al. (“Tailoring Electrochemical Efficiency of Hydrogen Evolution by Fine Tuning of TiOx/RuOx Composite Cathode Architecture,” International Journal of Hydrogen Energy (2019 Apr 23), Vol. 44, No. 21, pp. 10593-10603) is cited to teach a RuOx/TiOx NTs composite cathode (page 10596).
	CN 105070943 is cited to teach further preferably, the fluoride ion-containing solution contains at least one of HF, NH4F, NaF, and KF, and may also contain HCl, H2SO4, H3PO4, 

(NH4)2SO4, at least one of (NH4)H2PO4 (ƿ [0034]).
	CN 101857288 is cited to teach:
The surface of the titanium sheet is polished smooth, cleaned as the anode, stainless steel as the cathode, the DC voltage is controlled at 20-25V, and the anodization is carried out in the electrolyte of potassium fluoride, hydrogen fluoride and sulfuric acid, and the electrolyte is 0.07-0.08mol/ A mixed solution of L potassium fluoride, 0.07-0.08mol/L hydrogen fluoride and 0.95-1.05mol/L sulfuric acid, the anodizing time is 40-70min, the anodized titanium substrate is taken out, rinsed, and heated and roasted after being air-dried. The heating and roasting temperature is 500-550 DEG C, the heating rate is 1-2 DEG C/min, and the roasting is performed for 3-5 hours to prepare the titanium-based titanium dioxide nanotubes (ƿ [0022]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        September 27, 2022